Title: To James Madison from William Kirkpatrick, 19 August 1805 (Abstract)
From: Kirkpatrick, William
To: Madison, James


          § From William Kirkpatrick. 19 August 1805, Málaga. “My last Letter to you was under date 5th: July by duplicates, inclosing the Semi Annual Return of arrivals at this Port; I also mention’d that the Brig Washington, Captain Atkins Adams had been brought in for adjudication, on her Voyage from Leghorn to Boston; on the 12h: ulto. she was finally set at liberty, without Costs, but no damages were allowed.
          “In consequence of the representation of our Minister in Madrid, a circular order has been pass’d to the Marine Tribunals in the different Ports of Spain, desiring that the American Vessels should not be detained without a just cause, and that the proceedings against them should be expeditiously dispatched, in conformity to the existing Treaty and Marine Ordinances, as you will observe by the enclos’d Copy which I have succeeded in procuring.
          
          “I enclose Copy of a Letter which the French under Commissary of Commercial Relations has address’d me, and of the Decree therein referr’d to.
          “You will before this reaches you, have had the pleasing information of Peace being happily restored with Tripoly, on the most honorable terms for the United States.
          “Captain Bainbridge has advised me his arrival at Gibraltar on his way home in the Frigate President.”
        